UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6967


HENDERSON L. HINTON,

                Plaintiff – Appellant,

          v.

CHARLES REAVIS; MAC MANNING, Sheriff; JERRY LEGGETT; WILLIAM
JOHNSON; ALEX HOLMAN, Deputy; MARK MCCLISH, Deputy; JEFF
FRAZIER, Sheriff; CHARLIE HASTY, JR., Lieutenant; BOBBY
MARTIN, JR., Lieutenant,

                Defendants – Appellees,

          and

GEORGE EDWARD BELL HOLDING; JOHN HOWARTH BENNETT; DONNIE
HARRISON, Sheriff; ALLEN MOORE, Administrator; CAPTAIN
WILLIAMS; LIEUTENANT ALFORD; SERGEANT CHAMPION; SERGEANT
LUCAS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03057-D)


Submitted:   January 31, 2011               Decided:   February 14, 2011


Before WILKINSON, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henderson L. Hinton, Appellant Pro Se. Matthew Fesak, Rudolf A.
Renfer, Jr., Edward D. Gray, Assistant United States Attorneys,
Raleigh, North Carolina; William L. Hill, James Demarest Secor,
III, FRAZIER, FRANKLIN, HILL & FURY, RLLP, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Henderson      L.    Hinton       appeals     the       district      court’s

judgment dismissing his 42 U.S.C. § 1983 (2006) and Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388     (1971)    action    against       Defendants          and     has      moved    for

appointment of counsel.          We have reviewed the record and find no

reversible       error.    Accordingly,        we   deny      Hinton’s         motion   for

appointment of counsel and affirm the district court’s judgment.

See   Hinton     v.   Reavis,    No.   5:07-ct-03057-D              (E.D.N.C.     May 25,

2010).     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented           in   the    materials

before    the    court    and   argument      would     not    aid       the   decisional

process.

                                                                                 AFFIRMED




                                          3